       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 1 of 36            FILED
                                                                         2021 Jul-20 PM 05:31
                                                                        U.S. DISTRICT COURT
                                                                            N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

JOHN DOE,                          )
                                   )
      Plaintiff,                   )
                                   )    CIVIL ACTION NUMBER:
v.                                 )
                                   )       2:21-CV-00871-ACA
SAMFORD UNIVERSITY;                )
MALLORY KRUNTORAD; and             )
TIM S. HEBSON, Ed.D.,              )
                                   )
      Defendants.                  )

      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR
     DECLARATORY JUDGMENT, PRELIMINARY AND PERMANENT
                     INJUNCTION (DOC. 4)




                                   James C. Pennington (ASB-1287-N62J)
                                   Amy Quick Glenos (ASB-2345-C66A)
                                   OGLETREE, DEAKINS, NASH, SMOAK
                                       & STEWART, P.C.
                                   420 20th Street North, Suite 1900
                                   Birmingham, AL 35203
                                   Telephone: 205.328.1900
                                   Facsimile: 205.328.6000
                                   james.pennington@ogletree.com
                                   amy.glenos@ogletree.com

                                   Attorneys for Defendant Samford
                                   University, Mallory Kruntorad, and Tim
                                   S. Hebson, Ed.D.
        Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 2 of 36




                                      TABLE OF CONTENTS

I.     INTRODUCTION ...........................................................................................1

II.    LEGAL STANDARD .....................................................................................1

III.   ARGUMENT ...................................................................................................2

       A.       Plaintiff Cannot Establish A Substantial Likelihood He Will Prevail

                On The Merits. ......................................................................................2

                1.       Plaintiff’s Erroneous Outcome Claim is Without Merit. ............2

                         a.       Plaintiff cannot cast articulable doubt on the outcome of

                                  the disciplinary proceeding...............................................3

                         b.       Plaintiff cannot demonstrate a plausible inference of

                                  gender bias. .......................................................................5

                         c.       Plaintiff cannot establish a causal connection between the

                                  alleged gender bias and erroneous outcome. ....................8

                2.       Plaintiff’s Selective Enforcement Claim is Without Merit. .......8

                3.       Plaintiff’s Breach of Contract Claim is Without Merit. .............9

                         a.       Plaintiff cannot establish the existence of a contract. ......9

       B.       Disclaimer of Contract ........................................................................11

                1.       Plaintiff cannot establish that Samford breached any such

                         contract. .....................................................................................13




                                                          i
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 3 of 36




              2.       Plaintiff’s Breach of Implied Covenant of Good Faith and Fair

                       Dealing is Without Merit. .........................................................15

              3.       Plaintiff’s Negligence Claim is Without Merit. ........................16

      C.      Plaintiff Cannot Establish He Will Suffer Irreparable Injury If The

              Injunction Is Not Issued. .....................................................................20

      D.      Plaintiff Cannot Establish That Any Threatened Injury Outweighs The

              Harm An Injunction Would Cause Samford. ......................................25

      E.      Plaintiff Has Failed To Show That Public Interest Will Not Be

              Disserved By A Grant Of The Preliminary Injunction. ......................31

IV.   CONCLUSION..............................................................................................32




                                                     ii
        Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 4 of 36




      COME NOW Defendants Samford University, Mallory Kruntorad, and Tim

S. Hebson, Ed.D. (“Defendants”) and submit the following in opposition to

Plaintiff’s Motion for Declaratory Judgment, Preliminary and Permanent Injunction

(“Motion”) (Doc. 4) as follows:

I.    INTRODUCTION

      Plaintiff, a suspended student at Samford University (“Samford” or the

“University”), requests that this Court enter an order granting him declaratory and

injunctive relief, specifically to declare discipline imposed on him as unlawful and

allow him to return to the University to complete his courses and eliminate from his

academic record all references regarding the suspension.

      “The preliminary injunction is an extraordinary and drastic remedy not to be

granted until the movant ‘clearly carries the burden of persuasion’ as to the four

prerequisites.” United States v. Jefferson County, 720 F.2d 1511, 1519 (11th Cir.

1983) (citations omitted). Here, Plaintiff has not carried this heavy burden, and for

the reasons set forth below, Plaintiff’s Motion must be denied.

II.   LEGAL STANDARD

      To justify a preliminary injunction, a plaintiff must establish four pre-

conditions: (1) a substantial likelihood that plaintiff will prevail on the merits, (2) a

showing that plaintiff will suffer irreparable injury if an injunction does not issue,

(3) proof that the threatened injury to plaintiff outweighs any harm that might result


                                           1
        Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 5 of 36




to the defendants, and (4) that the public interest will not be disserved by grant of a

preliminary injunction. Cunningham v. Adams, 808 F.2d 815, 819 (11th Cir. 1987).

“The preliminary injunction is an extraordinary and drastic remedy not to be granted

until the movant ‘clearly carries the burden of persuasion’ as to the four

prerequisites. ‘The burden of persuasion in all of the four requirements is at all times

on the plaintiff.’” United States v. Jefferson County, 720 F.2d 1511, 1519 (11th Cir.

1983) (citations omitted). A preliminary injunction is the “exception rather than the

rule.” Four Seasons Hotels and Resorts, B.V. v. Consorcio Barr, S.A., 320 F.3d

1205, 1210 (11th Cir. 2003).

III.   ARGUMENT

       A.    Plaintiff Cannot Establish A Substantial Likelihood He Will
             Prevail On The Merits.

             1.     Plaintiff’s Erroneous Outcome Claim is Without Merit.

       As more fully set forth in Defendants’ Motion to Dismiss, the erroneous

outcome standard has not been adopted by the Supreme Court or the Eleventh

Circuit. This alone defeats Plaintiff’s claim. However, even if this Court were to

accept the erroneous outcome standard, Plaintiff’s claim still fails.

       Plaintiffs alleging erroneous outcome must allege that they were “innocent

and wrongly found to have committed an offense and there is a causal connection

between the flawed outcome and the gender bias.” Doe v. Valencia College, 903

F.3d 1220, 1236 (11th Cir. 2018) (citing Yusuf v. Vassar Coll., 35 F.3d 709, 715 (2d.
                                           2
         Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 6 of 36




Cir. 1994) (internal quotations omitted)). Specifically, the plaintiff must allege facts

sufficient to: (1) “cast some articulable doubt on the accuracy of the outcome of the

disciplinary proceeding;” (2) support a plausible inference of gender bias; and (3)

establish a causal connection between the alleged gender bias and the erroneous

outcome. Yusuf, 35 F.3d at 715 (explaining that the plaintiff in an Erroneous

Outcome case is “innocent” but “wrongly found to have committed an offense” due

to gender bias). Here, Plaintiff has not alleged any facts to cast legitimate doubt on

the accuracy of the outcome of Samford’s Title IX process, to support a plausible

inference of gender bias, or to establish a connection between the alleged gender

bias and the outcome of his case.

                       a.      Plaintiff cannot cast articulable doubt on the outcome
                               of the disciplinary proceeding.

       Here, Plaintiff identifies various questions that the investigator never asked

Jane Roe during the underlying investigation.1 (Doc. 1, ¶¶ 134, 169). Plaintiff also



1
  Plaintiff fails to mention that he had the opportunity to ask that question through his advisor
during cross-examination of the complainant at the hearing. “At the live hearing, each party’s
advisor will be permitted to ask the other party and any witnesses all relevant questions and follow-
up questions, including those challenging credibility. Such questions will be conducted directly,
orally, and in real time by the party’s advisor and will never be conducted by a party personally.”
(Doc. 1-1 p. 35 § IX.L.1.(c); See also p. 22 § VIII.I.4) The Policy provides consequences for failure
to answer such questions: “[I]f a party is not willing to answer all relevant questions from the other
party’s advisor, the Title IX Hearing Panel will not be able to rely on any statement of that party
in reaching a determination regarding responsibility.” (Doc. 1-1 p. 23 § VIII.L.3.) The very source
of the allegation that the investigator did not ask the question that Plaintiff wanted to be answered
is the hearing in which Plaintiff’s advisor had the opportunity to ask the question. (Doc 1 ¶¶ 167-
169) Plaintiff fails to show how he was harmed by the investigator’s failure to ask a specific
question when he had the opportunity to ask it and apparently availed himself of that opportunity.
                                                  3
        Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 7 of 36




alleges that Samford “rushed” the investigation and erred by finding Jane Roe more

credible. (Id. ¶ 149). Essentially, Plaintiff is requesting that this Court find that the

investigation was not proper and that Samford’s credibility determinations were

wrong. But that is exactly what a Court is not to do. A court’s review of the outcome

of an institution’s disciplinary process is limited. “[T]he law does not allow th[e]

court to retry the University’s disciplinary proceeding.” Doe v. University of the

South, 687 F. Supp. 2d 744, 755 (E.D. Tenn. 2009). When reviewing the institution’s

disciplinary proceedings, the court “may not advocate for best practices nor . . . retry

disciplinary proceedings.” Saravanan v Drexel Univ., No. 17-3409, 2017 WL

5659821 at *4 (E.D. PA Nov. 24, 2017). The court must not make an independent

determination of what happened between the students or who is more credible. Doe

v. University of the South, 687 F. Supp. 2d at 755; see also Z.J. v. Vanderbilt

University, 355 F. Supp. 3d 646, 697 (M.D. Tenn. 2018) (collecting cases).

“Importantly, it is not within the purview of a district court to second-guess a

university’s credibility determinations and overall evaluation of the evidence.” Doe

v. Vassar Coll., No. 19-CV-9601 (NSR), 2019 WL 6222918, at *8 (S.D.N.Y. Nov.

21, 2019) (citing Yu, 97 F. Supp. 3d at 462).

      Accordingly, this alone defeats Plaintiff’s claim.




                                           4
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 8 of 36




                   b.    Plaintiff cannot demonstrate a plausible inference of
                         gender bias.

      Assuming Plaintiff alleged facts sufficient to cast doubt on the outcome of

Samford’s extensive Title IX proceedings finding him responsible for sexual assault,

he cannot demonstrate a plausible inference of gender bias. To support his claim

that Samford demonstrated gender bias, Plaintiff relies on Samford’s sexual assault

prevention efforts and two purported examples of gender bias in the investigation.

But none of this demonstrates gender bias.

      Plaintiff first broadly alleges Samford has instituted various campaigns and

initiatives aimed at preventing sexual assault on campus and that these “campaigns

and initiatives show a fear of criticism and a stark preference towards victims of

sexual assault.” But sexual assault awareness policies and events do not demonstrate

gender bias. Rather, they are “legitimate preventative education programs and

resources that [the Department of Education Office for Civil Rights] has explicitly

instructed universities to provide for survivors and victims of all genders.” Doe v.

Columbia Coll. Chi., 299 F. Supp. 3d 939, 955 (N.D. Il. 2017).

      Further, Plaintiff’s reliance on three specific statements attributable to

Samford are equally unhelpful. Plaintiff points to a news article released in

conjunction with the “It’s On Us” campaign, which states, “‘One in 12 college-age




                                         5
         Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 9 of 36




men admit having fulfilled the prevailing definition of rape or attempted rape.’”2 But

this is just one line out of a full paragraph of statistics surrounding sexual assault. In

fact, the very next line discusses that 75 percent of men and 55 percent of women

involved in acquaintance rapes were drinking or taking drugs just before the attack.3

Plaintiff next points to a graphic that accompanies the showing of the film,

“Nevertheless.”4 Specifically, Plaintiff notes that the graphic includes a statistic that

1 of every 6 women has been the victim of rape or attempted rape. Plaintiff

conveniently leaves out that the very next line states that “1 out of every 10 rapes

happen to males.” Plaintiff’s characterizations are completely disingenuous. These

statements hardly show an anti-male bias, and Plaintiff is not allowed to alter or omit

the context to change the meaning.

       Plaintiff then cites the “most telling” piece of evidence that purportedly

demonstrates Samford’s anti-male bias—a quote from a magazine article in which

Samford announced that the “well-being of the complainant is paramount.”5

(emphasis added). But simply exhibiting a preference towards victims of sexual


2
  The article to which plaintiff refers cannot properly be attributed to Samford. The article appears
on the website of the student newspaper of the University of Alabama at Birmingham. It merely
mentions that UAB, Samford and Birmingham-Southern College jointly sponsored an event “to
remove stigma from the victims of sexual assault on college campuses.”
https://www.uab.edu/studentmedia/kaleidoscope/news/473-usga-kicks-off-the-it-s-on-us-
initiative
3
  Id.
4
  https://www.thesamfordcrimson.com/2021/04/20/nevertheless-film-and-panel-preview/
5
  https://issuu.com/samford_university/docs/2019-20_marketing_inside_su_august_final-single-
pa
                                                 6
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 10 of 36




assault is not indicative of gender bias. Such allegations “may support a finding of a

lawful pro-victim bias, but they do not support an inference of unlawful gender bias.”

Ruff v. Board of Regents of University of New Mexico, 272 F. Supp. 3d 1289, 1302

(D. N.M. 2017). “[C]onclusory allegations of gender bias, unsupported by even

minimal data, credible anecdotal references, or the purported presence of external

pressures, are insufficient to support a plausible erroneous outcome claim.” Z.J., 355

F. Supp. 3d at 682.

      Finally, Plaintiff contends that Jane Roe received preferential treatment

during the Title IX investigation. Assuming arguendo that there were differences in

the investigatory process, which Samford denies, such flaws are not sufficient to

support gender bias. Doe v. Princeton, 2020 WL 2097991, *5 (D. N.J. May 1, 2020)

(finding that even if the complainant and respondent were treated differently

throughout the investigation, such is not enough to state a Title IX claim); see also

Doe v. Louisiana State Univ., No. CV 20-00379-BAJ-SDJ, 2020 WL 4193473, at

*5 (M.D. La. July 21, 2020) (finding the plaintiff’s bald assertions that Jane Roe

received preferential treatment unavailing). Because Plaintiff cannot demonstrate

that Samford demonstrated gender bias, Plaintiff’s erroneous outcome claim has no

chance of succeeding.




                                          7
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 11 of 36




                    c.     Plaintiff cannot establish a causal connection between
                           the alleged gender bias and erroneous outcome.

      Simply put, Plaintiff cannot establish a claim for erroneous outcome. Not

only can Plaintiff not establish that the outcome was erroneous, he cannot articulate

facts to demonstrate that gender bias was the reason for the wrong outcome. This is

because the decision was not flawed, and there was no gender bias. Plaintiff can

disagree with Samford’s decision, but “the Court cannot now – absent a flawed

process and gender discrimination – second-guess the panelists’ credibility

determinations and factual conclusions.” Yu, 97 F. Supp. 3d at 462 (emphasis in

original). Plaintiff’s conclusory allegations are insufficient and fatal to his claim.

             2.     Plaintiff’s Selective Enforcement Claim is Without Merit.

      To state a claim for Title IX selective enforcement, Plaintiff must demonstrate

that “a similarly-situated member of the opposite sex was treated more favorably

than the plaintiff due to his or her gender.” Doe v. Rollins College, 352 F. Supp.

1205 (M.D. Fla. 2019) (citing Doe v. Cummins, 662 F. Appx. 437, 452) (6th Cir.

2016); Mallory v. Ohio Univ., 76 F. Appx. 634, 641 (6th Cir. 2003) (“To support a

selective enforcement claim,” the male plaintiff must allege “that a female was in

circumstances sufficiently similar to his own and was treated more favorably by the

University”); Yusuf, 35 F.3d at 715 (if the plaintiff is male, these claims require the

plaintiff to allege that a female accused of similar sexual misconduct was treated

preferentially by the university).
                                           8
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 12 of 36




      Plaintiff cites to alleged unequal treatment of Plaintiff and Jane Roe – the

complainant in the underlying investigation – to support his claim. But Plaintiff

overlooks one very important fact: Plaintiff and Jane were not similarly situated.

Plaintiff needs to point to a female respondent, not a complainant. Plaintiff broadly

alleges in his Complaint that males would be “treated differently than a female would

be treated if accused of a similar offense.” (Doc. 1, ¶ 222). But Plaintiff includes no

factual support for this allegation. This is fatal to Plaintiff’s claim. Mancini v.

Rollins Coll., 2017 WL 3088102, *7 (M.D. Fla. July 20, 2017) (“Here, the

Complaint includes no reference to the necessary comparator; accordingly, Plaintiff

has not alleged facts sufficient to state a plausible Selective Enforcement claim.”).

             3.     Plaintiff’s Breach of Contract Claim is Without Merit.

      To establish a breach of contract claim under Alabama law, Plaintiff must

demonstrate (1) a valid contract binding the parties, (2) plaintiff’s performance under

the contract, (3) defendant’s breach, and (4) resulting damages. State Farm Fire &

Cas.co. v. Slade, 747 So. 2d 293, 303 (Ala. 1999). Plaintiff’s breach of contract

claim will not be successful because Plaintiff cannot establish the existence of a

contract or that Samford breached any purported contract.

                    a.      Plaintiff cannot establish the existence of a contract.

      An essential element of a breach-of-contract claim in Alabama is the existence

of “a valid contract binding the parties.” Reynolds Metals Co. v. Hill, 825 So.2d 100,


                                          9
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 13 of 36




105 (Ala. 2002). “The requisite elements of [a valid contract] include: an offer and

an acceptance, consideration, and mutual assent to terms essential to the formation

of a contract.” Avis Rent A Car Sys., Inc. v. Heilman, 876 So. 2d 1111, 1118 (Ala.

2003) (internal quotations and citations omitted).

      Plaintiff contends it is undisputed that Plaintiff and Samford were party to a

valid contract, claiming that Alabama courts have generally noted that there is a

contractual relationship between a student and a private college. (Doc. 4, p. 17).

Plaintiff is wrong on the facts and the law. It is not an automatic that a contract exists.

Plaintiff exaggerates that Alabama courts have “generally noted” the contractual

relationship. In Craig v. Forest Inst. of Prof’l Psychology, 713 So. 2d 967, 973–74

(Ala. Civ. App. 1997), the Court of Civil Appeals noted that there “is no Alabama

case directly on point” and then cites a Seventh Circuit case, which notes that “the

‘basic legal relation between a student and a private university or college is

contractual in nature.’” 713 So. 2d 967, 973 (Ala. Civ. App. 1997) (quoting Ross v.

Creighton Univ., 957 F.2d 410, 416–17 (7th Cir.1992)). Certainly, a university and

a student may enter into a contract; but no decision by the Alabama Supreme Court

has ever recognized any college disciplinary procedure as constituting a contract.

Furthermore, Craig recognized that a contract disclaimer may preclude the existence

of a contract between a student and university. Unlike in Craig, however, Samford’s

contract disclaimer was clear, unambiguous, and applies specifically to the only


                                            10
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 14 of 36




document that Plaintiff alleges to constitute a contract – Samford’s Sexual

Misconduct Policy (“Policy”)

      Doe alleges that the Policy, which he attached as Exhibit 1 to the Complaint,

created the terms of the binding contract. (Doc. 1, ¶ 226). Prominently displayed in

the body of the contract is a disclaimer making clear to any reader that the Policy is

not a contract:

      B.     Disclaimer of Contract

      This Policy does not constitute a contract between Samford, on the one
      hand, and any student, employee, contractor, agent or other person, on
      the other, and none of the provisions of this Policy shall be construed
      as or deemed to be contractual in nature.

(Doc. 1-1, p. 2). Alabama has long recognized that contract disclaimers prevent

statements of policy or practice from being construed as contracts. See, e.g., Abney

v. Baptist Medical Centers, 597 So. 2d 682, 683 (Ala. 1992). When there is an

express disclaimer, the document cannot reasonably be construed to constitute an

enforceable contract. Hanson v. New Technology, 594 So. 2d 96, 99 (Ala. 1992).

When a document contains a clear contract disclaimer, the document as a matter of

law does not create a contract. Sisk v. Marriott’s Grand Hotel, No. 92-0498-AH,

1993 WL 652791, *4 (S.D. Ala. Apr. 12, 1993).

      In Carr v. Bd. Of Regents of Univ. Sys. Of Ga., 249 Fed. Appx. 146 (11th Cir.

2007), the student plaintiff alleged breach of a contract based on the university

catalog. The catalog contained the statement that it was for “informational purposes

                                         11
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 15 of 36




only and should not be construed as the basis of a contract between a student and

[the Board].” Id. at 151. The Eleventh Circuit affirmed dismissal of the claim,

holding that there was “no evidence from which a reasonable jury could conclude

that the undergraduate catalog formed a binding, written contract.” Id; see also

Breyer v. Pacific University, No. 3:17-cv-00036-AC, 2020 WL 1161434, at *38–39

(D. Or. March 10, 2020) (Holding that a disclaimer stating the catalog was “for

informational purposes only and does not constitute an agreement or contract

between . . . University and students, staff, or faculty” precluded the formation of a

contract.)

      Plaintiff has picked apart the Policy to identify all the procedures he likes.

(Doc. 1, ¶¶ 36-69). He fails, however, to cite or quote the provision of the Policy

explicitly stating that the document does not constitute a contract between Samford

and any student and that none of its provisions may be construed as contractual in

nature. Plaintiff is not permitted to pick and choose portions of the document that he

wants to enforce as a contract, while ignoring the parts of the document that defeat

his claim.

      Even absent a specific contract disclaimer, language allowing a party

unilaterally to modify the document renders it insufficiently specific and definite to

constitute a contract. Stinson v. American Sterilizer Co., 570 So.2d 618, 621 (Ala.

1990). Section XIII. B. of the Policy gives the exclusive right to Samford’s Board of


                                         12
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 16 of 36




Trustees and other University officials to modify the policy. A document that gives

one party exclusive right to modify it at will does not create a contract providing

enforceable rights upon another party.

      This outcome is consistent with the approach of courts analyzing similar

contract claims. Courts generally do not recognize generally-applicable student

discipline policies as binding contracts. Doe v. Marymount Univ., 297 F. Supp. 3d

573, 587–88 (E.D. Va. 2018) (“A university’s student conduct policies are not

binding, enforceable contracts . . . .); Jackson v. Liberty Univ., No. 6:17-CV-00041,

2017 WL 3326972, *5–7 (W.D. Va. Aug. 3, 2017) (dismissing plaintiff’s breach of

contract claim where the alleged contract was the university’s student handbook and

sexual assault policies); Doe v. Wash. & Lee Univ., No. 6:14-CV-00052, 2015 WL

4647996, at *11 (W.D. Va. Aug. 5, 2015) (same); see also Doe v. Columbia College

Chicago, 299 F. Supp. 3d 939, 960–62 (N.D. Ill. 2017) (statements in a handbook

were not “unambiguous promises”).

      Because he has failed to allege facts showing the existence of a contract in the

first place, Plaintiff’s allegations alleging violations of the policy do not support a

breach of contract claim.

      1.     Plaintiff cannot establish that Samford breached any such
             contract.

      Assuming arguendo that a valid contract exists, Plaintiff still would not

succeed on a breach of contract claim because Plaintiff cannot establish that Samford
                                          13
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 17 of 36




breached the contract. In his Motion, Plaintiff contends that Samford violated its

Policy in ways which amount to Plaintiff believing the investigation was “unfair.”

(Doc. 1 ⁋ 230). But this is not sufficient to establish a breach.

      Indeed, “it is not the Court’s role to conduct a ‘sufficiency-of-the-evidence’”

review of the school’s findings. Doe v. American Univ., 19-cv-03097(APM), 2020

WL 5593909, at *16 (D.D.C. Sept. 18, 2020) (“As framed, Doe’s theory of breach

amounts to a demand that the court conduct a sufficiency-of-the-evidence, appellate-

style review of [the school’s] findings, which it cannot do.”); see also Univ. of the

South, 687 F. Supp. 2d at 755 (stating that it is not for the courts to review “whether

a sexual assault occurred, whether any such acts were consensual, or who, as

between John Doe and the Complainant is credible”). Accordingly, “the Complaint

cannot—and does not—state a breach of contract claim upon which relief can be

granted insofar as it alleges that Defendant failed to provide a ‘fair’ investigation or

‘fair’ hearing without identifying some other, specific provision in the [Sexual

Misconduct Policy] that was allegedly breached.” Doe v. Trs. of the Univ. of Pa.,

270 F. Supp. 3d 799, 812 (E.D. Pa. 2017); see also Prasad v. Cornell Univ., No.

5:15-cv-322, 2016 WL 3212079, at *20 (N.D.N.Y. Feb. 24, 2016) (“The Amended

Complaint appears to indicate that Cornell breached a general agreement to provide

Plaintiff an impartial and timely disciplinary hearing, but it is not the Court's function

to speculate what Plaintiff intended. Because Plaintiff does not specify what


                                           14
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 18 of 36




agreement Defendant violated, and how it was violated, Plaintiff's breach of contract

claim must be dismissed.”).

             2.     Plaintiff’s Breach of Implied Covenant of Good Faith and
                    Fair Dealing is Without Merit.

      Plaintiff’s claim for breach of implied covenant of good faith and fair dealing

has no chance of succeeding on the merits because Alabama does not recognize an

independent cause of action for the breach of duty of good faith and fair dealing

outside the insurance policy context. Wallace v. SunTrust Mortg., Inc., 974 F. Supp.

2d 1358, 1368 (S.D. Ala. 2013) (citing Lake Martin/Alabama Power Licensee Ass’n,

Inc. v. Ala. Power Co., Inc., 601 So. 2d 942, 944–145 (Ala. 1992) (“there is no

contractual cause of action for breach of an implied duty of good faith that

nebulously hovers over the contracting parties”) (quoting Tanner v. Church’s Fried

Chicken, Inc., 582 So. 2d 449, 451 (Ala. 1991)) (“We are not prepared to extend the

tort of bad faith beyond the area of insurance policy cases.”); see also Kennedy

Electric Co. v. Moore–Handley, Inc., 437 So. 2d 76, 81 (Ala. 1983) (declining to

extend “the tort of bad faith beyond the area of insurance policy cases . . . .”).

      In support of his argument, Plaintiff cites Lloyd Noland Found., Inc. v. City of

Fairfield Healthcare Auth., but this case does not provide an independent cause of

action. Rather, it instructs as follows:

      “Where a contract fails to specify all the duties and obligations intended
      to be assumed, the law will imply an agreement to do those things that
      according to reason and justice the parties should do in order to carry
                                           15
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 19 of 36




      out the purpose for which the contract was made.” Sellers v. Head, 261
      Ala. 212, 217, 73 So. 2d 747, 751 (1954). “‘There is an implied
      covenant that neither party shall do anything which will have the effect
      of destroying or injuring the rights of the other party to receive the fruits
      of the contract; ... in every contract there exists an implied covenant of
      good faith and fair dealing.’” Id.

837 So. 2d 253, 267 (Ala. 2002). This case does not provide a cause of action, but

rather instructs that a covenant of good faith and fair dealing is implied when a

contract does not specify all duties and obligations.

      Furthermore, since the asserted obligation of good faith arises as part of a

contract, there can be no valid claim for breach of that duty where no contract exists.

Wyant v. Burlington Northern Santa Fe R.R., 210 F. Supp. 2d 1263 (N.D. Ala. 2002);

see also Jackson v Cintas Corp., 391 F. Supp. 2d 1075, 1102 (M.D. Ala. 2005)

(“[Plaintiff’s] claim for breach of implied covenant of good faith and fair dealing . .

. fails based on the absence of a contract . . . .”). Accordingly, Plaintiff cannot

succeed on this claim.

             3.     Plaintiff’s Negligence Claim is Without Merit.

      To establish a negligence claim in Alabama, the plaintiff must prove (1) the

defendant owed a duty to the plaintiff; (2) the defendant breached that duty; (3) the

plaintiff suffered a loss or an injury; and (4) that the defendant’s negligence was the

actual and proximate cause of that loss or injury. Ford Motor Co. v. Burdeshaw, 661

So. 2d 236, 238 (Ala. 1995). The Alabama Supreme Court defines negligence as

“the failure to do what a reasonably prudent person would have done under the same

                                           16
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 20 of 36




or similar circumstances.” Id. (citing Elba Woods Prods., Inc. v. Brackin, 356 So.

2d 119, 122 (Ala. 1978)). Here, Plaintiff’s claim will not be successful for several

reasons.

      In his Motion, Plaintiff asserts that Samford breached its duty of providing

Plaintiff with a fair investigative process. (Doc. 4, p. 20). Specifically, Plaintiff

contends that Defendants failed to provide him with proper notice of allegations,

failed to question Jane on her “shifting narratives,” failed to question Jane’s

credibility, failed to consider his evidence, failed to “conduct an unbiased and

impartial Title IX investigation,” failed to investigate evidence, and failed to provide

a rationale for its sanctions, all of which, Plaintiff claims, is a violation of his rights

under Samford’s policies. Id.

      This is a mere re-casting of his contract claim based on Samford’s Sexual

Misconduct Policy. But “Alabama does not recognize a tort-like cause of action for

the breach of a duty created by a contract.” Blake v. Bank of Am., N.A., 845 F. Supp.

2d 1206 (M.D. Ala. 2012). “[A] mere failure to perform a contractual obligation is

not a tort.” Gustin v. Vulcan Termite & Pest Control, Inc., ___ So. 3d ___, No.

1190255, 2020 WL 6372814 (Ala. Oct. 30, 2020) (quoting Barber v. Business Prods.

Ctr., Inc., 677 So. 2d 223, 228 (Ala. 1996) (overruled on other grounds by White

Sands Group, L.L.C., 32 So. 3d 5, 14 (Ala. 2009). See also Buckentin v SunTrust

Mortg. Corp., 1273 (ND. Ala. 2013) (holding that because “the duty Defendant


                                            17
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 21 of 36




allegedly breached is based on a contract, and because Alabama law does not permit

Plaintiff to assert a tort claim against Defendants for their purported breach of a

contract, both Plaintiffs’ negligence and wantonness claims are not actionable under

Alabama law.” 928 F. Supp. 2d at 1290. See also Mesmer v. Md. Auto. Ins. Fund,

353 Md. 241, 252, 725 A.2d 1053, 1058 (1999) (“A contractual obligation, by itself,

does not create a tort duty. Instead, the duty giving rise to a tort action must have

some independent basis.”). Since Alabama does not recognize a cause of action for

negligent performance of an alleged contractual duty, Plaintiff cannot establish a

negligence claim.

      Furthermore, Plaintiff does not allege any other duty that Samford owed him

that could support his claim. Federal courts have consistently refused to impose a

duty on universities or their employees to provide a “fair” or “impartial” hearing or

investigation or a correct determination when state law has not explicitly recognized

such a duty. For example, in Doe v. Loyola University Maryland, No. ELH-20-1227,

2021 WL 1174707 at *34 (D. Md. Mar. 29, 2021), the plaintiff claimed the university

owed him a duty to conduct a Title IX hearing and investigation process “in a non-

negligent manner and with due care to avoid arbitrarily dismissing students.” He

alleged the university breached its duty by “implementing its Policy in a manner that

is biased against the accused, failing to proceed with a presumption of innocence,

and failing to implement the policy in a manner that would result in a fair process,


                                         18
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 22 of 36




tilted to favor a particular outcome by not having a fair and neutral fact finder and

panel member.” Id. The court declined to create a new tort for negligent

administration of a university sexual misconduct policy, holding, “to my knowledge,

there is no Maryland law establishing the duty plaintiff claims Loyola breached.

Moreover, I decline to recognize a new common law tort that has not been previously

recognized by the Maryland Court of Appeals.” Id. at *36.

      Similarly, in Doe v. Columbia Coll. Chicago, the court found that the

institution “does not owe a duty to its students ‘relating to the implementation of

student disciplinary proceedings.’” 299 F. Supp. 3d 939 (N.D. Ill. 2017), aff'd, 933

F.3d 849 (7th Cir. 2019), citing Doe v. Amherst College, 238 F. Supp. 3d 195, 228

(D. Mass. 2017). In Doe v Marymount Univ., 297 F. Supp. 3d 573, 589–590 (E.D.

Va. 2018), the court refused to recognize a Virginia negligence claim for breach of

an alleged duty to be “be fair, especially considering the impact that school

disciplinary proceedings can have on a student’s life.” Noting that other states had

recognized such a duty, the court held: “this federal district court will not recognize

a new common law tort that has not been previously recognized by the Supreme

Court of Virginia or Virginia Court of Appeals.” Likewise, Alabama has not

recognized a duty of care by owed by private universities or their administrators to

“ensure [a respondent] received a fair and impartial hearing process” (Doc. 1 ¶ 241).




                                          19
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 23 of 36




      Because Plaintiff cannot succeed on any of his claims, Plaintiff’s Motion must

be denied.

      C.     Plaintiff Cannot Establish He Will Suffer Irreparable Injury If
             The Injunction Is Not Issued.

      The Eleventh Circuit has explained that “[a] showing of irreparable harm is

‘the sine qua non of injunctive relief.’” Northeastern Florida Chapter of Ass’n of

General Contractors of America v. City of Jacksonville, Florida, 896 F.2d 1283,

1285 (11th Cir. 1990). “To establish this element, a plaintiff must show that he has

no adequate remedy at law, meaning that the injury must be actual and imminent,

not remote and speculative, and requires a remedy of more than money damages.”

Alverson v. Munchin, No. 2:21-CV-16-ECM-KFP, 2021 WL 2096718, at *1 (M.D.

Ala. Apr. 26, 2021), report and recommendation adopted, No. 2:21-CV-16-ECM,

2021 WL 2077799 (M.D. Ala. May 24, 2021) (citing Westin v. McDaniel, 760 F.

Supp. 1563, 1569 (M.D. Ga.), aff’d, 949 F.2d 1163 (11th Cir. 1991)).

      Here, Plaintiff’s allegations of irreparable harm focus on three main points:

(1) his lost opportunity to continue with his college education “coupled with the

possibility that [he] may be unable to pursue meaningful educational opportunities

elsewhere;” (2) a “potential future employer” not allowing him an opportunity to

explain his academic record; and (3) being labeled a sex offender. (Doc. 4 pp. 21-

22) (emphasis added). But none of these constitute irreparable harm.



                                        20
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 24 of 36




      First, Plaintiff has been suspended—not expelled from Samford. Thus, his

academic career at Samford has been paused. Though no court in the Eleventh

Circuit has discussed whether a suspension constitutes irreparable harm, several

sister courts have found that suspensions and missing the opportunity to graduate on

time do not constitute irreparable harm. See, e.g., Pierre v. Univ. of Dayton, 143 F.

Supp. 3d 703, 714 (S.D. Ohio. 2015) (“[C]ourts have also held that a suspension

from school is not irreparable.”) (citing Medlock v. Trs. Of Ind. Univ., No. 1:11-cv-

00977, 2011 WL4068453, at *9 (S.D. Ind. Sept. 13, 2011)); Knoch v. Univ. of

Pittsburgh, No. 16-00970, 2016 WL 4570755, at *8, 2016 U.S. Dist. LEXIS 117081,

at *27 (W.D. Pa. Aug. 31, 2016) (finding that an interruption in a student’s

education, while a “genuine injury, is not irreparable”).

      In fact, in Montague v. Yale Univ., 2017 WL 4942772, *4 (D. Conn. Mar. 8,

2017), the court found that an expulsion did not constitute irreparable harm because

if the plaintiff ultimately were to prevail in the litigation, he would be reinstated and

could be adequately remedied by monetary damages. Here, Plaintiff is in a better

position than Montague. He has not been expelled—he has merely been suspended.

Thus, he does not need to prevail to be reinstated to Samford. He can re-enroll and

finish his degree at Samford once his suspension has ended if he so chooses.

Additionally, in the event Plaintiff is successful on his claims, money damages




                                           21
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 25 of 36




allowable under Title IX may compensate him for any loss of future earnings or

tuition paid.

      Further, Plaintiff certainly is not barred from transferring and obtaining his

degree from another institution. Admittedly, Plaintiff states that it is a “possibility”

that he may be unable to pursue meaningful educational opportunities elsewhere.

But the possibility of injury is the exact type of damage that does not constitute

irreparable harm. Moreover, Plaintiff contends that transferring would require

additional tuition, significant time and effort as he would be forced to make up non-

transferrable credits that the transferring university would not accept. However,

Plaintiff points to no college or university to which he has applied, been accepted,

and been told that credits would not accepted.           At this juncture, Plaintiff’s

contentions are speculative at best, and courts routinely neglect to find irreparable

harm on this basis alone. See Silman v. Utica Coll., No. 6:14-CV-0432, 2015 WL

365670, at *2 n.2 (N.D.N.Y. Jan. 27, 2015) (plaintiff who was expelled mid-

semester did not establish irreparable harm from interruption in coursework where

he could complete his courses at another accredited university); Doe v. Vassar

College, 2019 WL 6222918, *6 (quoting Phillips v. Marsh, 687 F.2d 620, 624 (2d

Cir. 1982) (Winter, J., concurring) (finding that even if the plaintiff did need to re-

take courses that would not establish irreparable harm because “‘[t]here are no lack




                                          22
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 26 of 36




of colleges or universities [h]e might attend if all that is at stake is loss of instruction

time.’”).

       Similarly, Plaintiff’s contention that his future employment opportunities will

be impacted are riddled with assumptions—that a potential employer will (1) obtain

his academic record and (2) not give him the opportunity to explain any sexual

misconduct reference. Plaintiff has not identified any employer that withdrew an

offer of employment or that was waiting for him to graduate. Vassar College, at *6

(“Plaintiff’s broad assertion that he will be harmed by having to explain his

suspension to employers . . . is too speculative to warrant injunctive relief, since he

has identified no plans to . . . pursue any specific career . . . “); see also Montague,

2017 WL 4942772, at *4 (finding that the plaintiff did not allege irreparable harm

from the possibility of decreased employment opportunities); see also Doe v. Louis.

St. Univ., No. 3:20-379 7/21/20 (finding that the need to potentially explain a gap in

his educational career was too speculative).

       Not only is this entirely speculative, it is also legally improbable. Plaintiff’s

records are protected from disclosure without his consent by the Family Educational

Rights and Privacy Act. Thus, Plaintiff would have to consent to any prospective

employer receiving a copy of his full academic record. Vassar Coll., 2019 WL

6222918, at *6 (citing Medlock, 2011 WL 4068453, at *9, noting, in finding that

plaintiff did not establish irreparable harm, that plaintiff’s suspension “will not be


                                            23
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 27 of 36




permanently noted on his academic transcript” since the record of suspension is

maintained in a confidential file protected by the FERPA and obtainable only with

plaintiff’s consent).

      For the same reason, Plaintiff’s contention that he will suffer reputational

harm is also too speculative. See Doe v. Princeton, 2020 WL 2097991, at *7; Doe

v. University of Sciences, 2020 WL 5211028, *4; Doe v. Louis. St. Univ., No. 3:20-

379 7/21/20. Plaintiff places much emphasis on the Fifth Circuit’s decision in

Plummer v. University of Houston (Doc. 4, pp. 20-21). But this decision was not a

decision involving a preliminary injunction. Rather, the case was decided on

summary judgment, and the Fifth Circuit affirmed the lower court’s summary

judgment for the university, finding that the disciplinary proceedings did not violate

the plaintiff’s due process rights, even though a purported stigma as a sex offender

could be a harsh penalty.

      Put simply, Plaintiff cannot establish that he will suffer irreparable harm, and

this Court must not issue the extraordinary remedy of a preliminary injunction based

upon his speculative injuries. See Montague v. Yale Univ., No. 3:16-cv-00885, 2017

WL 4942772, at *4 (D. Conn. March 8, 2017) (college basketball player who was

found to have violated Yale’s sexual misconduct policy and was expelled as a

consequence did not allege irreparable harm from delay in completing his education

and not graduating with his contemporaries, and the possibility of decreased


                                         24
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 28 of 36




employment opportunities); Doe v. Louisiana St. Univ., 2020 WL 4193473, *7

(M.D. La. Jul. 21, 2020) (holding that plaintiff’s damages were “far too speculative

to constitute an irreparable harm” because it was not certain that the plaintiff would

be branded a sexual predator or that he would someday have to explain a gap in his

educational record and plaintiff was only suspended, not expelled); Hodges v. Bd. of

Supervisors of Louisiana State Univ. & Agric. & Mech. Coll., No. CV 20-1456, 2020

WL 5017665, at *4 (E.D. La. Aug. 25, 2020) (collecting cases).

      D.     Plaintiff Cannot Establish That Any Threatened Injury
             Outweighs The Harm An Injunction Would Cause Samford.

      Plaintiff asks this Court to overturn discipline and immediately reinstate him

to Samford’s campus. Essentially, Plaintiff is asking that this Court pretend like the

incident never happened. In doing so, Plaintiff suggests that that “no great hardship

would be imposed” on Samford. But this overlooks Samford’s obligation to police

itself and protect its entire student population, not to mention Jane Roe who asserts

that she was sexually assaulted by Plaintiff. See Doe v. Galster, 768 F.3d 611, 621

(7th Cir. 2014) (“[f]ederal law gives school officials wide discretion in making

disciplinary decisions, especially as they have to balance the interests of all

concerned.”). After a full hearing before a panel of Samford community members

not involved in the investigation (Doc. 1 ¶ 165, Doc 1-1, pp. 34-35) and at which he

was represented by his current counsel, Plaintiff was found responsible for an

egregious sexual assault on a minor student. An entirely separate appeals panel
                                         25
        Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 29 of 36




affirmed the hearing panel’s decision. (Doc. 1, ¶ 187). And John Doe has admitted

in his complaint that he provided alcoholic beverages to a minor Samford student.

(Doc. 1, ¶¶ 71-73, 78-81). Samford’s interests in maintaining a safe campus,

protecting its students from unlawful and unsafe conduct, maintaining discipline and

complying with Title IX of the Education Amendments of 1972 to prevent and

remedy sexual misconduct far exceed the harm that would result to Plaintiff in

waiting until the expiration of his suspension or the final adjudication of this case to

return to Samford’s campus.

       Plaintiff’s litigation tactics demonstrate that he continues to be a risk to Jane

Roe and others on campus. Those tactics compel the conclusion that Samford is

justified in suspending him from matriculating for a period in which he can

demonstrate some growth in personal conduct and responsibility. First, Plaintiff had

the opportunity to file a barebones complaint alleging his causes of action and

offering to file detailed information about his particular objections to the Title IX

investigation under seal.6 Instead, Plaintiff filed 45 paragraphs of unnecessary,

salacious details including gratuitous sexual commentary concerning the conduct of

himself and a minor student, such as a discussion of whether he had an orgasm or




6
 The procedures for filing a document under seal in this District are available in the Civil
Administrative Procedures Manual for CM/ECF **revised 5/18/2018, at
https://www.alnd.uscourts.gov/sites/alnd/files/AL-
N%20Civil%20Administrative%20Procedures%20Manual.Revision.05-18-2021.pdf
                                                26
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 30 of 36




not, and injuries to the minor female’s breasts and lips. (Doc. 1, ¶ ¶ 70-115). This

demonstration of his disregard for the wellbeing of the non-party complainant is

astonishing.

      Second, Doe’s manner of pleading unnecessary factual allegations almost

guaranteed that the press would quickly pick up the story seeking to litigate his

complaints in a discreet and quiet manner designed to protect the identity and

reputation of himself and the minor female complainant. Doe cries crocodile tears

about reputational harm (Doc. 4, pp 22-23) while simultaneously gratuitously and

unnecessarily disclosing personal information in a public document not only about

himself (see, Doc. 1, ¶ 150) (“John submitted evidence about his ADHD and PDD-

NOS, which is high functioning autism.”), but also about the minor complainant.

This behavior casts doubt on his sincerity, shows contempt for the legal process and

indifference toward the privacy of the complainant.

      Third, Doe and his counsel’s superfluous and graphic complaint allegations

violate confidentiality agreements between Samford and each of them. On January

15, 2021, Plaintiff signed a confidentiality agreement in which he agreed not to

disclose Confidential Information concerning the Title IX investigation to third

parties or the public. (See Exhibit 1 attached hereto – redacted to remove the name

of the plaintiff). Confidential information was defined to include, without limitation,

“documentary and electronic evidence obtained by the University in the course of


                                          27
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 31 of 36




an investigation, a Written Response Statement, a Written Rebuttal Statement,

preliminary and final Investigation Reports, an Adjudication File, a Notice of

Determination, an Appeal Statement, a Notice of Appeal, an Appeal Response, an

Appeal File, and a Written Decision of Appeal Panel.” (Id.) The Confidentiality

Agreement requires: “Among other things, a Complainant and a Respondent are to

maintain the privacy of all Confidential Information shared with them by an

investigator, the Title IX Coordinator or a Hearing Panel. Such Confidential

Information may not be shared with third parties, disclosed publicly, or used for

purposes not specifically authorized in writing by the Title IX Coordinator. If

Confidential Information is requested from a Complainant or Respondent, they

should refer such requests to the Title IX Coordinator.” Id. Plaintiff’s gratuitous

pleading contravenes the terms of the Confidentiality Agreement, demonstrating that

his pleading purpose is not only to obtain injunctive relief, but to seek vengeance on

the complaining party.

      On February 10, 2021, Plaintiff’s counsel Kristina Supler and Susan C. Stone

each signed an “Advisor Agreement” agreeing to certain restrictions in order to be

allowed to serve as an advisor to the Plaintiff. (See Exhibits 2 and 3 attached hereto

– redacted to remove the name of the plaintiff). The Agreements contained, among

other items, the following confidentiality restrictions:

      The role of an advisor is confidential. An advisor may not disclose to
      any person other than the advisor’s respective advisee any information
                                          28
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 32 of 36




      or documentation obtained in the grievance process. Among other
      things, advisors are to maintain the privacy of all documents and other
      information shared with them by an investigator or the Title IX
      Coordinator. Such documents and information may not be shared with
      third parties, disclosed publicly, or used for purposes not specifically
      authorized by Title IX Coordinator.

(Exhibits 2 and 3, p. 2). The complaint unnecessarily and publicly discloses precisely

the information that both Doe and counsel agreed to maintain confidential. The

following paragraphs of the complaint contain information obtained by counsel

during the grievance process in violation of their Advisor Agreements: Paragraphs

116, 117, 125, 126, 127, 128, 129, 129, 131, 132, 134, 135, 136, 137, 138, 140, 141,

143, 144, 145, 146, 147, 148, 149, 151, 152, 168, 169, 170, 171, 172, 173, 174, 175,

176, 177, 179, 180, 182, 183, 187, 188, 189, 190 and 191. Many of those allegations

not only violated the Advisor agreements, but are unnecessary and unfairly

embarrassing to the complainant, a non-party with no opportunity to defend herself

in this case. This flagrant behavior by Doe and his counsel shows contempt for

Samford’s Title IX process as well as disregard for the welfare of the complainant

and future complainants who may be fearful of reporting policy violations for

concerns of unnecessary publicity. Samford does not suggest that the confidentiality

agreements preclude Plaintiff from suing Samford or using confidential information

in this action. Samford contends, however, that the information could have been

presented to the court in a discreet and private fashion with due concern for the



                                         29
          Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 33 of 36




complainant who has no opportunity to protect her privacy as a non-party to this

action.

      “[O]ne who seek[s] equity must do equity and one that comes into equity must

come with clean hands.” J & M Bail Bonding Co. v. Hayes, 748 So. 2d 198, 199

(Ala. 1999) (internal citations omitted) “The purpose of the clean hands doctrine is

to prevent a party from asserting his, her, or its rights under the law when that party's

own wrongful conduct renders the assertion of such legal rights ‘contrary to equity

and good conscience.” Id. (citing Draughon v. General Fin. Credit Corp., 362 So.2d

880, 884 (Ala. 1978)). This court has applied this universal principle to refuse

equitable relief to claimants who engage in litigation misconduct such as

unscrupulous practices, overreaching, taking undue advantage of his position, or

other unconscientious conduct. See, Vakili v. First Com. Bank, No. 2:08-CV-276-

VEH, 2009 WL 10670148, at *15-16 (N.D. Ala. Aug. 13, 2009). Samford asks the

court to deny equitable relief to Plaintiff due to his continued disregard for the

confidentiality of the Title IX process and the welfare of persons in addition to

himself.

      Finally, denying Plaintiff’s motion does not leave him without recourse. By

filing a complaint, Plaintiff has the opportunity to test the sufficiency of his claims

through the general litigation process.




                                           30
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 34 of 36




      E.     Plaintiff Has Failed To Show That Public Interest Will Not Be
             Disserved By A Grant Of The Preliminary Injunction.

      Plaintiff contends that the public has an interest in ensuring that educational

institutions follow proper procedure and that an individual’s reputation is not

baselessly degraded due to false allegations of sexual misconduct.            Beyond

Plaintiff’s lack of authority, the public interest weighs even heavier in favor of

denying Plaintiff’s Motion.

      Indeed, the Supreme Court has explicitly recognized that an educational

institution’s need to have broad discretionary authority, particularly with respect to

maintaining discipline and order, is in the public’s interest. See Goss v. Lopez, 419

US 565, 590 (1975). A college’s ability to conduct these matters would be thwarted

if a student could reverse, through an injunction, the sanctions imposed on him/her

for violation of school policies simply because the student is dissatisfied.

Accordingly, granting the injunction will disserve the public. Requiring Samford to

reinstate a student who (1) acknowledges in his Complaint providing alcohol to an

underage student; (2) has been found responsible for an egregious sexual assault,

and whose appeal to an appellate panel has been rejected, and (3) engages in sharp

and unnecessary litigation practices that continue harm to the person who

complained about his behavior would irreparably harm Samford and the Samford

University community.



                                         31
      Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 35 of 36




IV.      CONCLUSION

      For the foregoing reasons, Defendants respectfully request this Honorable

Court deny Plaintiff’s Motion.

      This the 20th day of July, 2021.

                                         Respectfully submitted,

                                         /s/ James C. Pennington
                                         James C. Pennington (ASB-1287-N62J)
                                         Amy Quick Glenos (ASB-2345-C66A)
                                         OGLETREE, DEAKINS, NASH, SMOAK
                                                & STEWART, P.C.
                                         420 20th Street North, Suite 1900
                                         Birmingham, AL 35203
                                         Telephone: 205.328.1900
                                         Facsimile: 205.328.6000
                                         james.pennington@ogletree.com
                                         amy.glenos@ogletree.com
                                         Attorneys for Defendant Samford University,
                                         Mallory Kruntorad, and Tim S. Hebson,
                                         Ed.D.




                                           32
       Case 2:21-cv-00871-ACA Document 14 Filed 07/20/21 Page 36 of 36




                         CERTIFICATE OF SERVICE

      I hereby certified that on the 20th day of July, 2021, I e-filed the foregoing

via the Court’s CM/ECF system which will automatically send notification of such

filing to the following counsel of record:

Bret H. Knight                                Susan C. Stone
JAFFE, HANLE, WHISONANT & KNIGHT,             Kristina W. Supler
P.C.                                          KOHRMAN JACKSON & KRANTZ, LLP
2320 Arlington Avenue, South                  1375 E. 9th Street, 29th Floor
Birmingham, AL 35203                          Cleveland, OH 44114
bknight@rfajjelaw.com                         scs@kjk.com
                                              kws@kjk.com


                                       /s/ James C. Pennington
                                              Of Counsel




                                             33
